

116 HRES 342 IH: Supporting the goals and ideals of National Healthy Schools Day.
U.S. House of Representatives
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 342IN THE HOUSE OF REPRESENTATIVESMay 1, 2019Mr. Evans (for himself and Ms. Dean) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONSupporting the goals and ideals of National Healthy Schools Day.
	
 Whereas children spend up to half of their day in schools and their environs; Whereas schools have the potential to expose children to a broad array of hazards, including air and drinking water contaminants, toxic substances in the soil, synthetic turf and other media, lead-based paints, pesticides, and other toxins within and outside of schools, asthma-causing pollutants, molds, radon, and asbestos;
 Whereas despite the need to address unsafe levels of lead in school drinking water across the country, in 2019, the Healthy Schools Network reported that as of November 2018 only 9 States required public schools to test at the tap for lead; and further, the T.H. Chan School of Public Health at Harvard University and the Nutrition Policy Institute at the University of California also reported that only 25 States had school drinking water initiatives between January 1, 2016, and February 28, 2018;
 Whereas a 1995 Government Accountability Office (GAO) report on Condition of America’s Schools—the only GAO study on this issue—determined that poor school facility conditions were concentrated in high-poverty schools serving students of color, placing millions of children at risk;
 Whereas according to a 2014 Centers for Disease Control and Prevention survey, only 46.5 percent of schools had a program in place to address indoor air quality issues; and further, that fewer States and districts in 2014 than in 2010 were addressing indoor air;
 Whereas children may also be exposed to toxic contaminants when schools are sited near environmental hazards such as hazardous waste disposal sites, or when schools are renovated or expanded while school is in session;
 Whereas the T.H. Chan School of Public Health Schools for Health study reported that the environmental conditions of schools affect children’s health, thinking, and learning; Whereas environmental contaminants can affect children quite differently than adults, both because children may be more highly exposed to contaminants and they may be more vulnerable to the toxic effects of contaminants; and further, environmental contaminants can affect children disproportionately since their immune defenses are not fully developed and their growing organs are more easily harmed;
 Whereas these environmental problems contribute to absenteeism, child medication use, learning difficulties, sick building syndrome, staff turnover, and greater liability for school districts;
 Whereas there has been a significant rise in the incidence of childhood asthma, learning disabilities, and cancer;
 Whereas a 2018 study, Heat and Learning, by the National Bureau of Economic Research, found that in schools without air conditioning, for every 1 Fahrenheit degree increase in school year temperature, the amount learned by students that year goes down by 1 percent;
 Whereas a 2016 report by the 21st Century School Fund found that, between 2012 and 2013, the average age of the main building of a public school was 44 years old;
 Whereas, in 2017, the American Society of Civil Engineers infrastructure report card stated 53 percent of schools needed to make investments for repairs, renovations, and modernizations to be considered to be in good condition;
 Whereas environmental, public health, and education laws must reflect a heightened sensitivity to the more susceptible nature of children and the mechanisms by which exposures and impacts affect children;
 Whereas providing for the rights of children, parents, teachers and other educators, and the public to access information about known hazards in schools will allow these persons to make informed choices about environmental exposures for their children and themselves;
 Whereas healthy and high-performance schools are designed to reduce energy and maintenance costs, while providing cleaner indoor air and environmental quality, improved lighting, reduced exposures to toxic substances, materials and supplies, thereby providing a healthier and safer learning environment for children and work environment for personnel, fostering attendance, achievement, and productivity;
 Whereas the House of Representatives has been a consistent and powerful advocate for the protection of our children and a strong supporter of public education;
 Whereas the House of Representatives seeks to promote healthy learning places for all children and workplaces for school personnel;
 Whereas Federal, State, local, and private sector entities should work together to ensure that resources are used effectively and efficiently to address environmental health and safety conditions of schools; and
 Whereas May 1, 2019, is recognized as National Healthy Schools Day: Now, therefore, be it  That the House of Representatives—
 (1)supports the goals and ideals of National Healthy Schools Day; (2)recognizes the importance of improving our children’s aging school buildings;
 (3)encourages State and local governments, including their public health, education, environment, energy, and labor agencies, to coordinate their efforts to assist local schools, and to publicize the importance of healthful learning environments in their communities; and
 (4)supports a national commitment to preventing the deterioration of our schools and to fixing our crumbling school facilities.
			